Name: Commission Implementing Regulation (EU) 2016/38 of 14 January 2016 amending Regulation (EC) No 555/2008 as regards the maximum ceiling for advances for support for investments and innovation in the context of the national support programmes in the wine sector
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  agricultural activity;  trade policy;  beverages and sugar;  production;  agricultural policy
 Date Published: nan

 16.1.2016 EN Official Journal of the European Union L 11/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/38 of 14 January 2016 amending Regulation (EC) No 555/2008 as regards the maximum ceiling for advances for support for investments and innovation in the context of the national support programmes in the wine sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 54(b) and (f) thereof, Whereas: (1) Articles 19(2) and 20c(2) of Commission Regulation (EC) No 555/2008 (2) provide for the financial management of the support granted for investments and innovation in the context of the national support programmes in the wine sector. Those provisions set the maximum ceiling for advance payments at 50 % for the financial years 2013, 2014 and 2015 as regards the investment measure and for the financial years 2014 and 2015 as regards the innovation measure. This temporary increase compared to the normal ceiling of 20 % should continue to apply in 2016 in order to ease the implementation of those measures against the background of the difficult financial situation that still prevails in many Member States. (2) Regulation (EC) No 555/2008 should therefore be amended accordingly. (3) In order to ensure the continuity of the conditions provided for the investment and innovation measures as regards advances and to exclude any discrimination among beneficiaries, this Regulation should apply from 1 January 2016. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 555/2008 is amended as follows: (1) In Article 19(2), the second subparagraph is replaced by the following: The amount of the advances shall not exceed 20 % of the public aid related to the investment, and its payment shall be subject to the establishment of a bank guarantee or an equivalent guarantee corresponding to 110 % of the amount of the advance. However, in the case of investments for which the individual decision to grant support is taken in the financial years 2013, 2014, 2015 or 2016, the amount of the advances may be increased to up to 50 % of the public aid related to the investment concerned. For the purposes of Article 23 of Commission Delegated Regulation (EU) No 907/2014 (3) the obligation shall be to spend the total amount advanced in the implementation of the operation concerned two years after its payment. (3) Commission Delegated Regulation (EU) No 907/2014 of 11 March 2014 supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, securities and use of euro (OJ L 255, 28.8.2014, p. 18)." (2) In Article 20c(2), the second subparagraph is replaced by the following: The amount of the advances shall not exceed 20 % of the public aid related to the investment in innovation, and its payment shall be subject to the establishment of a bank guarantee or an equivalent guarantee corresponding to 110 % of the amount of the advance. However, in the case of investments in innovation for which the individual decision to grant support is taken in the financial years 2014, 2015 or 2016, the amount of the advances may be increased to up to 50 % of the public aid related to the investment concerned. For the purposes of Article 23 of Delegated Regulation (EU) No 907/2014 the obligation shall be to spend the total amount advanced in the implementation of the operation concerned two years after its payment. Article 2 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (OJ L 170, 30.6.2008, p. 1).